Citation Nr: 0611450	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from May 1944 to April 1945; he died in June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2001, by the Waco, Texas, Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  The appellant expressed dissatisfaction with this 
rating determination in a notice of disagreement received in 
March 2001, and has perfected a timely appeal to the Board.  

The case came before the Board in June 2002.  At that time, 
the Board determined that further development was required to 
properly evaluate the appellant's claim of entitlement to 
service connection for the cause of the veteran's claim.  In 
February 2003, the Board undertook additional development 
with regard to this issue pursuant to 38 C.F.R. § 19.9(a) 
(2).  The appellant and her representative were notified of 
the additional development by letter of April 2003.  However, 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) (2003) is inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in September 2003, the 
Board remanded the case to the RO for further development.  
Following the requested development, supplemental statements 
of the case (SSOCs) were issued in December 2004, June 2005, 
and September 2005.  


FINDINGS OF FACT

1.  The veteran died in June 1974, at the age of 58.  The 
immediate cause of death was reported as arterial hemorrhage 
due to, or as a consequence of, epithelioma of the tongue 
with local metastases.  No other significant condition 
contributing to death was reported on the death certificate.  
No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  The record in this case does not contain clear and 
unmistakable evidence that purpura hemorrhagica pre-existed 
the veteran's active service and was not aggravated in 
service.  

4.  Purpura hemorrhagica was acquired on active military duty 
and contributed substantially or materially to the cause of 
the veteran's death.  


CONCLUSION OF LAW

The veteran's death was due to a disability that was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.307, 3.309, 3.310, 3.311, 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the appellant's case to the Board and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Another letter was issued in 
January 2005.  Those letters informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA obtained 
a medical opinion in April 2004.  The available medical 
evidence is sufficient for an adequate determination of the 
appellant's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

II.  Factual background.

The record reflects that the veteran died in June 1974, at 
the age of 58.  A certificate of death, dated in June 1974, 
shows that the veteran's death was attributed to arterial 
hemorrhage due to, or as a consequence of, epithelioma of the 
tongue with local metastases.  No other condition was listed 
as contributing to death but not resulting in the underlying 
cause of death.  

The service medical records include the report of a medical 
board survey, dated March 1, 1945, which show that the 
veteran had been admitted to a Naval Hospital in November 
1944 with a diagnosis of cellulitis, left leg.  The veteran 
indicated that he came from a family of bleeders, and he had 
been hospitalized on several occasions for blood dyscrasias, 
a condition which caused him to bleed profusely from the nose 
after minor injuries.  The medical board determined that the 
veteran had purpura hemorrhagica that existed prior to his 
enlistment, and had not been aggravated by service.  

In a rating action of April 1945, the RO granted service 
connection for purpura hemorrhagia, chronic; a 60 percent 
disability rating was assigned, effective April 13, 1945.  
However, by a rating action of November 1960, service 
connection for purpura hemorrhagia was severed.  It was 
determined that the condition for which the veteran was 
service-connected was a congenital condition, and no 
aggravation was shown by the records.  

VA treatment records, dated from October 1960 to May 1969, 
reflect treatment for several disabilities, including 
arthritis of the lower extremities, varicose veins, bilateral 
pyelonephritis, pulmonary emphysema, asthma, and purpura 
hemorrhagica.  

Of record is a medical certificate from Dr. Oscar 
Guillamondegui, dated in March 1974, indicating that the 
veteran had a history of squamous cell carcinoma of the 
tongue, diagnosed in 1970; he suffered local recurrence of 
the cancer in February 1974.  Dr. Guillamondegui indicated 
that no treatment was available for the veteran's cancer.  
The major diagnosis was squamous carcinoma, oral cavity; 
prognosis was poor.  

Following a review of the veteran's claims folder, in April 
2004, Dr. B. P., a hematologist, stated that the veteran did 
have a chronic thrombocytopenia prior to his death.  Dr. B. 
P. also noted that, based on his thrombocytopenia documented 
prior to his discharge from active duty in 1945, the veteran 
did have manifestations of a blood disorder in service.  Dr. 
B. P. indicated that it was not clear that the 
thrombocytopenia pre-existed veteran's period of service, as 
blood counts prior to his service were not available.  
Assuming the veteran did have a preexisting blood disorder, 
Dr. B. P. indicated that his service related activity would 
not have worsened his hematologic condition.  Dr. B. P. 
stated that the veteran clearly had chronic thrombocytopenia 
purpura, whether immune or some other congenital type was 
unclear.  He further stated that this very likely anteceded 
his military service, but again, it could not be absolutely 
confirmed without blood counts dating from before his 
service.  

Received in August 2005 was the terminal hospital report from 
Colorado Fayette Medical Center, indicating that the veteran 
was admitted to the hospital on June 3, 1974 for hemorrhage 
from carcinomatous infiltration from the blood vessels.  It 
was noted that the veteran had a long history of epithelioma 
of the face with hemimandibulectomy and radical neck 
dissection on the left.  He experienced recurrence of the 
tumor along its margins with progressive growth.  He was 
hospitalized for control of hemorrhage; however, on June 11, 
1974 the malignancy eroded a major blood vessel, the veteran 
exsanguinated.  The final diagnoses were arterial hemorrhage 
secondary to local erosions of cancer of the tongue.  

III.  Legal Analysis.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312(a) (2005).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c) 
(1).  If the service-connected disability affected a vital 
organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c) (2).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).  

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1137 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.304(b) (2005).  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 U.S.C.A. § 1153 (West 2002).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1137, 
the veterans service connection claim is one for incurrence 
in service.  Wagner, supra.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2005).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c) (3) (2005).  

In this case, the Board is not able to find that there is 
clear and unmistakable (obvious or manifest) evidence that 
the veteran's purpura hemorrhagica pre-existed his active 
service.  Significantly, in his medical opinion of April 
2004, the VA hematologist indicated that it is not clear that 
the veteran's thrombocytopenia preexisted his service.  He 
further noted that the question of whether veteran's blood 
disorder preexisted military service could not be resolved 
with the information available.  The Board concludes that the 
presumption of soundness has not been overcome because it has 
not been shown by clear and unmistakable evidence that a 
blood disorder, namely purpura hemorrhagica, existed prior to 
service.  U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, because a blood disorder was not identified at 
entrance, there is a two step process for rebutting the 
presumption of soundness at entry.  Although there is 
probably enough evidence to establish that a blood disorder 
preexisted service, the Board is unable to establish, by a 
clear and unmistakable standard of proof, that the condition 
was not aggravated during service.  Furthermore, it is not 
clear that the veteran has a congenital defect, rather than 
an inherited disease or even an acquired form of the disease.  
Based upon the recent opinion of the General Counsel (and 
without additional development) it may only be concluded that 
the condition was incurred in service since the second step 
is not rebutted and there is no reliable evidence of a defect 
versus a disease.

It is noteworthy that the VA examiner noted that a blood 
disorder was manifested in service.  He explained that, on 
the basis of thrombocytopenia documented in the medical board 
survey in 1945, prior to the veteran's discharge, a blood 
disorder was manifested in service.  Therefore, resolving all 
doubt in favor of the veteran, the Board finds that a blood 
disorder was incurred in service.  See 38 U.S.C.A. §§ 1110, 
1137; 38 C.F.R. §§ 3.303, 3.304(b) (2005); Wagner, supra.  

The Board now turns to the question of whether the veteran's 
purpura hemorrhagic caused or contributed to his death.  In 
this regard, the Board notes that there are no hard and fast 
conclusions available based on the evidence of record.  In 
fact, following review of the evidentiary record, in April 
2004, a hematologist stated that the veteran clearly had 
chronic thrombocytopenia purpura, whether immune or some 
other congenital type was unclear.  He further stated that 
this very likely anteceded his military service, but again, 
it could not be absolutely confirmed without blood counts 
dating from before his service.  The blood counts are not 
available; and, the veteran is unfortunately no longer alive 
and while there are undoubtedly numerous other possible 
opinions available somewhere, the objective evidence is not 
going to get better than it is at present.  

In general, the primary focus of the issue is whether the 
veteran had a blood disorder in service and, in the decades 
after his death, served as an underlying precipitant and, 
ultimately, a contributory cause for his death.  In this 
regard, the practical answers are clearly neither finite nor 
explicit.  However, it is entirely unnecessary to further 
prolong this discussion, since in order to grant a benefit, 
it is not required that the evidence be incontrovertible, but 
merely that doubt is raised by credible evidence.  

In this regard, the hematologist noted that the veteran had a 
chronic thrombocytopenia; and, the records indicate that the 
veteran gave a history of easy bruisability and purpura.  The 
medical survey report documented a long bleeding time.  
Moreover, the terminal hospital report noted that he was 
admitted on June 3, 1974 for control of hemorrhage from 
carcinomatous infiltration from the blood vessels.  And, on 
June 11, 1974, the malignancy eroded a major blood vessel, 
the veteran exsanguinated.  In light of the foregoing, the 
Board finds that the objective competent evidence of record 
establishes that a blood disorder was incurred in service, 
and a blood disorder was a contributing factor in producing 
his death.  The opinion of record is to the effect that 
certainly low platelets could contribute to excessive 
bleeding.  There is little basis to ignore this opinion.  
Accordingly, the Board finds that the evidence raised a doubt 
which must be resolved in the appellant's favor, and service 
connection is granted for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


